TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



ON MOTION FOR REHEARING



NO. 03-09-00061-CR


Barry Dean Garrett, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
NO. 63208, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING


O R D E R
PER CURIAM
		Appellant Barry Dean Garrett has filed a motion for rehearing in the above cause. 
In the motion, Garrett states that he did not receive a copy of his counsel's brief and motion to
withdraw as required by Anders v. California, 386 U.S. 738 (1967).  Our prior opinion was based
on evidence in the record that counsel had mailed to Garrett a copy of counsel's brief and motion to
withdraw but that the package was "returned to sender, refused."  Additionally, this Court had mailed
correspondence to Garrett informing him that counsel had filed an Anders brief on his behalf, but
our correspondence was also "returned to sender, refused."  However, in his motion for rehearing,
Garrett states that he has never refused any of the mail sent by counsel or this Court.
		The State has filed a response to Garrett's motion.  The State does not dispute
Garrett's claim that he never received the aforementioned mail and, assuming Garrett's sworn
statement is true, has "no objection to the granting of a rehearing or other procedure the Court may
deem appropriate to withdraw the opinion and allow the Appellant time to respond to the motion to
withdraw and brief filed by counsel on his behalf."
		We grant the motion for rehearing, withdraw our opinion and judgment dated
November 10, 2009, and reinstate the case.  Counsel for Garrett is instructed to personally deliver
to Garrett the documents that counsel had previously sent to Garrett by mail, including a copy of his
motion to withdraw, the accompanying brief, and a copy of the record if counsel determines that
Garrett has not already received a copy from the district clerk.  Counsel shall certify to this Court in
writing that he has complied with this order no later than February 8, 2010.  Garrett is ordered to file
his pro se brief no later than March 9, 2010.
 It is ordered January 28, 2010.


Before Justices Patterson, Puryear and Pemberton 
Do Not Publish